In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00132-CV
      ___________________________

IN RE BRET HART AND AMY HART, Relators




              Original Proceeding
 153rd District Court of Tarrant County, Texas
        Trial Court No. 153-322516-20


    Before Wallach, Kerr, and Womack, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and real

parties in interest’s response and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: May 4, 2022




                                           2